DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0178506 to Numata et al. (Numata) in view of US 2015/0174338 to Takemoto.
Regarding claim 1, Numata discloses a packaging assembly (Fig 1) for an elongated medical device (2), the assembly comprising a carrier tube (3) having a first end (at 81) with a first opening, a second end (A, Fig 1 below) with a second opening, a tube body (5) defining a lumen extending between first and second opening, the tube configured to receive a portion of the elongated medical device within the lumen (Fig 1), a securement member (4) coupled to the carrier tube, the securement member including a body (40a, Fig 10) defining a tapered channel (482) extending into the body (Fig 11).  Numata does not teach the tapered channel having the 

    PNG
    media_image1.png
    676
    626
    media_image1.png
    Greyscale



Regarding claim 3, the modified Numata further discloses inner surface of the channel configured to frictionally engage the outer surface of the medical device since it has the structure as recited (Takemoto, Fig 3, €0035).
Regarding claim 5, Numata further discloses tapered channel having an opening (712) defined by body of the securement member, the securement member is coupled to the carrier tube such that the opening of the securement member is aligned with first opening (at 81) of the carrier tube (Fig 1)
Regarding claim 6, Numata further discloses the tapered channel of the securement member having a first end including an opening (at 32, Fig 6, Takemoto) defined by the body of the securement member and a second closed end (at 33, Fig 6, Takemoto).
Regarding claim 7, Numata further discloses the tapered channel continuously tapers in diameter from first end (at 34, Takemoto) to second end (at 33, Takemoto) where the needle (6, Takemoto) is adjacent in the channel.
Regarding claim 8, Numata further discloses securement member (4) coupled to carrier tube (3) adjacent first opening (at 81) in the carrier tube.
Regarding claim 9, Numata further discloses the securement member (4) releasably coupled to carrier tube (3) (Fig 7).
Regarding claim 10, Numata further discloses the securement member (4) coupled to the carrier tube (3) by a clip (91, Fig 7).
Regarding claim 11, Numata does not teach the clip of monolithic construction with the securement member (4); however, it would have been obvious to one of ordinary skill in the art In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).
Regarding claim 12, the modified Numata further discloses inner surface of tapered channel including a surface texture (at 33, Fig 9) that can releasably engage outer surface of medical device.
Regarding claim 13, the modified Numata further discloses inner surface of tapered channel made of a material (rubber, €0067, Takemoto) that has a durometer that can releasably engage outer surface of a medical device.
Regarding claim 14, the modified Numata further discloses tapered channel (30, Fig 6, Takemoto) extend along a longitudinal axis, inner surface of the tapered channel tapered at an angle relative to longitudinal axis (vertical line at the center of the channel), and the taper angle configured to allow inner surface of the channel releasably engage outer surface of medical device (Fig 9, Takemoto).
Regarding claim 15, Numata discloses a packaged medical device (Fig 1) for an elongated medical device (2), comprising a carrier tube (3) having a first end (at 81) with a first opening, a second end (A, Fig 1 above) with a second opening, a tube body (5) defining a lumen extending between first and second opening, the tube configured to receive a portion of the elongated medical device within the lumen (Fig 1), a securement member (4) coupled to the carrier tube, the securement member including a body (40a, Fig 10) defining a tapered channel (482) extending into the body (Fig 11), the tapered channel including an inner surface configured to engage outer surface of the device (Figs 11-12), an elongated medical device (2) including a body portion disposed within the lumen (5) of the carrier tube and including an end 
Regarding claims 16, the modified Numata teaches the device of claim 15 and further discloses inner surface (at 33, Takemoto) of the taped channel releasable engaged with outer surface of the medical device such the medical device is releasable secured to securement device (Fig 9, Takemoto).
Regarding claim 17, the modified Numata teaches the device of claim 15 wherein the inner surface (33, Takemoto) of the tapered channel is frictionally engaged with outer surface (61) of medical device (Fig 9, Takemoto).
Regarding claim 18, the modified Numata further teaches securement member (4) is coupled to carrier tube (3) adjacent first opening in the tube (at 81) and medical device (2) extends out of opening in the carrier tube and into channel of securement member (Fig 1).
Regarding claim 19, Numata discloses an obvious method of packaging an elongated medical device (2)  including a body portion and end portion (21), the method comprising 
Regarding claim 20, the modified Numata further discloses an obvious method where inner surface (34a, Takemoto) of tapered channel (30) is configured to frictionally engage outer surface (61) of the medical device such that the medical device is releasable secured to securement device (Fig 10, Takemoto).

Response to Arguments
6/18/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Numata does not teach a tapered channel where the diameter at one end larger than the other end.  However, Takemoto discloses a securement member (3) for a medical device (6) and in particular discloses the securement device having a tapered channel where the channel has a diameter at one end larger than the other end and furthermore, discloses the channel at the smaller end (34a) releasably and frictionally engaging medical device (6) (Fig 10).  One of ordinary skill in the art would have found it obvious to taper the channel of Numata as suggested by Takemoto in order to facilitate holding and securing of the medical device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735